NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LeVAUGHN A. BOGGS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D14-5321
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 5, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Christopher C. Sabella,
Judge.



PER CURIAM.

              LeVaughn A. Boggs appeals the postconviction court's order denying his

motion to correct jail credit filed under Florida Rule of Criminal Procedure 3.801.

However, Boggs was released from prison on November 8, 2014. Because Boggs has

been released from prison, having completed his prison sentence, the jail credit issue is

moot. See Toomer v. State, 895 So. 2d 1256, 1256-57 (Fla. 1st DCA 2005); cf. Mills v.

State, 6 So. 3d 77, 78 (Fla. 2d DCA 2009) (affirming the dismissal of a postconviction
 


motion seeking additional jail credit when the sentence was fully served and the

additional credit would not affect a subsequent sentence). Accordingly, we dismiss this

appeal.

             Dismissed.




WALLACE, BLACK, and SLEET, JJ., Concur.




                                          -2-